Order entered December 30, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00651-CR

                        STEVEN MICHAEL GOODE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court At Law No. 1
                                Kaufman County, Texas
                           Trial Court Cause No. 30921CC

                                        ORDER
        The Court GRANTS appellant’s December 21, 2014 motion to extend time to file his

brief. We ORDER the appellant’s brief received on December 22, 2014 filed as of the date of

this order.


                                                   /s/   ADA BROWN
                                                         JUSTICE